— Appeal by the defendant, as limited by his brief, from a resentence of the County Court, Orange County (Charde, J.), imposed June 18, 1985, upon his conviction of criminal possession of a controlled substance in the third degree, upon his plea of guilty, the resentence being an indeterminate term of from 1 to 15 years’ imprisonment.
Ordered that the resentence is affirmed.
The resentence imposed was lawful as it was within the provisions of Penal Law § 60.09 (b) (i) and was a proper exercise of the resentencing court’s discretion. There are no exceptional circumstances present here which would warrant the substitution of this court’s discretion for that of the resentencing court. Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.